WOOD, J.
Petitioner seeks to review a decision of the Industrial Accident Commission by which she was denied compensation for the death of her husband, George H. Wiley, who was killed while landing in an airplane at a location of his employer, Universal Pictures Corporation. ■
Mr. Wiley was employed as art director and had designed' a set for the photographing of a picture to be known as “Storm Over The Andes”. He went to inspect the set in an airplane driven by Charles Stumar, chief camera man for the production. In attempting to make a landing at the location both men were killed. The facts surround*757ing the accident are set forth in the opinion in the case oi Stumar v. Industrial Acc. Com., ante, p. 429 [60 Pac. (2d) 557]), this day filed. The essential facts of the two cases are similar and the same principles of law are applicable to both cases.
For the reasons stated in the opinion in Stumar v. Industrial Acc. Com., the order of the commission denying compensation herein is annulled and the matter remanded to the commission for further proceedings.
Grail, P. J., concurred.
A petition by respondents to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on November 2, 1936.